Electronically Filed
                                                    Supreme Court
                                                    SCPW-11-0000077
                                                    23-FEB-2011
                                                    08:55 AM



                       NO. SCPW-11-0000077


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  CHRIS GRINDLING, Petitioner,


                               vs.


     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I,

                          Respondent.



                       ORIGINAL PROCEEDING

 (S.P. No. 09-1-0080; S.P. No. 09-1-0081; Civil No. 05-1-0249;

S.P.P. No. 09-1-0027; S.P.P. No. 09-1-0029; S.P.P. No. 10-1-0011)


                             ORDER

    (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

   and Circuit Judge Pollack, assigned by reason of vacancy)


           Upon consideration of the petition for a writ of

mandamus filed by petitioner Chris Grindling, it appears that:

(1) petitioner is a vexatious litigant and his documents cannot
be filed in Civil No. 05-1-0249 and S.P. No. 09-1-0080 without
permission of the circuit court; (2) petitioner’s December 28,
2010 notice of appeal in S.P. No. 09-1-0081 was filed on January
4, 2011 in ICA appeal No. CAAP-11-0000004; and (3) petitioner
presents no evidence that motions pending in S.P.P. No. 09-1­
0027, S.P.P. No. 09-1-0029, and S.P.P. No. 10-1-0011 are properly
before the circuit court and that the circuit court is refusing
to act under circumstances in which it has a legal duty to act.
Therefore, petitioner is not entitled to mandamus relief. See
HRS § 634J-7(c); In Re Disciplinary Bd. Of Hawaii Supreme Court,
91 Hawai'i 363, 368, 984 P.2d 688, 693 (1999) (Mandamus relief is
available to compel an official to perform a duty allegedly owed
to an individual only if the individual’s claim is clear and
certain, the official’s duty is ministerial and so plainly
prescribed as to be free from doubt, and no other remedy is
available.); Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,
338 (1999) (A writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action. Where a court has discretion to act, mandamus will not
lie to interfere with or control the exercise of that discretion,
even when the judge has acted erroneously, unless the judge has
exceeded his or her jurisdiction, has committed a flagrant and
manifest abuse of discretion, or has refused to act on a subject
properly before the court under circumstances in which it has a
legal duty to act.). Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied. 

          DATED: Honolulu, Hawai'i, February 23, 2011.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ James E. Duffy, Jr. 


                              /s/ Richard W. Pollack





                                2